United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3599
                                    ___________

Kevin Byers,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Augusta School District Board            *
of Education, A Public Body              * [PUBLISHED]
Corporate; and James Toy,                *
Superintendent of Schools                *
of the Augusta School District,          *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: May 7, 2007
                                 Filed: May 7, 2007
                                  ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin Byers appeals the district court's denial of his motion for Federal Rule
of Civil Procedure 60(b) relief of a 2001 judgment. We reverse and remand for
further proceedings consistent with this opinion.

      In its 2001 judgment, the district court awarded Byers $10,000 in back pay and
ordered Augusta School District (Augusta) to hire (i.e., instate) Byers as a high school
principal at the next available opening after Byers succeeded on a 28 U.S.C. § 1981
race-discrimination claim against Augusta. But the district court denied Byers's
request for an award of front pay, finding he was earning more pay than he would
have earned as a principal at the time of the 2001 judgment. In a Rule 60(b) motion,
Byers sought to modify the judgment to award front pay for a portion of the time
between the 2001 judgment and the date he was actually hired as a high school
principal, July 1, 2006, because he lost the higher paying job in 2002. The district
court found Byers's "subsequent loss of his higher paying job . . . regrettable" but
denied the motion to modify, stating, "contrary to the assertions of [Byers], the court
cannot award front pay and maintain required instatement." J.A. 159. The district
court did not consider Augusta's alternative arguments the motion should be denied
as untimely and for failure to meet other alleged requisites for relief under Rule 60(b).

       We review the denial of Rule 60(b) relief for an abuse of discretion; an abuse
will be found only where the district court's judgment was based on clearly erroneous
factual findings or erroneous legal conclusions. Hunter v. Underwood, 362 F.3d 468,
474 (8th Cir. 2004). There are at least two types of front pay: (1) money awarded
"between the date of judgment and the date of [instatement or] reinstatement"; and (2)
money awarded in lieu of instatement or reinstatement. Pollard v. E.I. du Pont de
Nemours & Co., 532 U.S. 843, 853 (2001). The challenged order and Augusta's brief
identify several cases where we have stated front pay may be awarded in lieu of, but
not in addition to, instatement or reinstatement. J.A. 159 (citing Sellers v. Mineta, 358
F.3d 1058, 1063 (8th Cir. 2004); Salitros v. Chrysler Corp., 306 F.3d 562, 572 (8th
Cir. 2002); Kucia v. S.E. Ark. Cmty. Action Corp., 284 F.3d 944, 949 (8th Cir. 2002);
Smith v. World Ins. Co., 38 F.3d 1456, 1466 (8th Cir. 1994)); Appellees' Br. 6 (citing
Smith, 38 F.3d at 1466; Williams v. Valentec Kisco, Inc., 964 F.2d 723, 731 (1992)).
A close reading of the facts of these cases, however, reveals they stand for an
unremarkable proposition concerning the second type of front pay: a party is not
entitled to duplicate forms of relief; an aggrieved party is not entitled to front pay and
instatement or reinstatement pay for the same time period.

                                           -2-
       Byers, on the other hand, is not asking for duplicate relief. He requests front
pay for the period between the time his higher-paying employment ended, January 1,
2002, through the date he was finally instated as a high school principal, July 1, 2006.
Byers's finite front pay request does not overlap with his period of instatement.
Awards of front pay to compensate an injured plaintiff until he can be instated or
reinstated are not prohibited and may be necessary to make a victim of discrimination
whole. See, e.g., Maschka v. Genuine Parts Co., 122 F.3d 566, 573 (8th Cir. 1997)
(directing the district court to order the discriminating employer to pay the difference
between the plaintiff's projected earnings for the job he lost due to discrimination and
his salary elsewhere until his reinstatement); King v. Staley, 849 F.2d 1143, 1145 (8th
Cir. 1988) (finding subject of discrimination entitled to front pay until she was placed
in a comparable position or declined an offer of comparable employment); Briseno v.
Cent. Technical Cmty. Coll. Area, 739 F.2d 344, 348 (8th Cir. 1984) (remanding with
instructions to award front pay until plaintiff was placed in a comparable position to
the one lost due to discrimination). Such awards have the same remedial purpose as
back pay. See Pollard, 532 U.S. at 843 (noting Title VII "front pay" awards were
"modeled" after back pay awards authorized in the National Labor Relations Act
(NLRA), which included pay "up to the date the employee was reinstated or returned
to the position he should have been in had the violation of the NLRA not occurred,
even if such event occurred after judgment"). Thus, it is axiomatic the "front pay
[requested by Byers] and [instatement or] reinstatement are not mutually exclusive."
Selgas v. Am. Airlines, Inc., 104 F.3d 9, 13 (1st Cir. 1997) ("The district court . . . had
the option . . . of combining an award of front pay with reinstatement. Its only
limitation was to avoid duplication.").

      Finding the district court clearly erred in concluding it lacked authority to grant
front pay, we reverse and remand this matter to the district court for further
proceedings consistent with this opinion and to consider Augusta's alternative
arguments for denying Byers's Rule 60(b) motion.
                        ______________________________

                                           -3-